BOYD, Justice
(dissenting in part, concurring in part) :
I agree with the majority opinion holding Florida Statutes § 822.23 valid and further agree that said statute does not apply to the factual situation which the State alleges in this case.
A careful examination of the record convinces me that the evidence presented by the State was so weak and the evidence presented by the defénse was so substantial, that a jury of reasonable men could not have properly found appellant guilty of any criminal offense. The conviction should be reversed and the appellant should be discharged.